590 S.E.2d 269 (2003)
357 N.C. 657
In the Matter of Lindsey MARTIN and Tayla Brooke Martin.
No. 519P03.
Supreme Court of North Carolina.
December 4, 2003.
Peter Wood, Kinston, for Scott Farmer.
Angela Brown, Dobson, for Glen Martin.
Annick I. Lenoir-Peek, for Linda Martin.

ORDER
Upon consideration of the petition filed by Petitioner (Scott Farmer) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of December 2003."